Citation Nr: 0943225	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-36 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for coronary artery 
disease (CAD), status post myocardial infarction and bypass 
surgery, to include as secondary to service-connected 
bilateral lower extremity venous varicosities.

3.  Entitlement to service connection for defective visual 
acuity, status post bilateral nuclear cataract extraction, to 
include as secondary to service-connected bilateral lower 
extremity venous varicosities.

4.  Entitlement to an increased disability rating for 
service-connected bilateral lower extremity venous 
varicosities, currently rated as 50 percent disabling.

5.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The appeal was subsequently transferred to the RO in 
Louisville, Kentucky.

In August 2009, the Veteran informed his representative that 
he could not report to his travel board hearing scheduled for 
October 2009.  He has not indicated a desire to reschedule 
this hearing.  Accordingly, the Board will consider his 
request for a personal hearing as withdrawn and will proceed 
with consideration of this appeal based on the evidence of 
record.  38 C.F.R. § 20.704(e).

The record reflects that the Veteran submitted additional 
evidence that had not been reviewed by the RO in August 2009.  
By an October 2009 statement, his accredited representative 
related that he was waiving the right to have this additional 
evidence reviewed by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of an increased disability rating for service-
connected bilateral lower extremity venous varicosities and 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  COPD has not been shown to be causally or etiologically 
related to the Veteran's military service.

2.  CAD, status post myocardial infarction and bypass 
surgery, have not been shown to be causally or etiologically 
related to the Veteran's military service or to another 
service connected disability.  

3.  Defective visual acuity, status post bilateral nuclear 
cataract extraction, have not been shown to be causally or 
etiologically related to the Veteran's military service or to 
another service connected disability.  


CONCLUSIONS OF LAW

1.  COPD was not incurred in active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

2.  CAD, status post myocardial infarction and bypass 
surgery, were not incurred in active service, nor are they 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009), 3.310(a) 
(2006).

3.  Defective visual acuity, status post bilateral nuclear 
cataract extraction, were not incurred in active service, nor 
are they proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009), 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in August 2005 with regard to 
the claims for service connection on a direct basis.  The 
letter addressed all of the notice elements with regard to 
establishing service connection on a direct basis and was 
sent prior to the initial unfavorable decision by the AOJ in 
January 2006.  With regard to the claims for CAD and 
defective visual acuity, the Veteran is also contending that 
these disabilities are related to his service-connected 
bilateral lower extremities venous varicosities.  In January 
2007, the Veteran received a notice letter that addressed how 
to establish service connection on a secondary basis, as well 
as notice that addresses the relevant rating criteria and 
effective date provisions.  Although the notice was provided 
after the initial adjudication of the Veteran's claims , the 
claims were subsequently readjudicated in a November 2008 
supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claims for service 
connection.  All available service treatment records as well 
as all identified VA and private medical records pertinent to 
the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claims.  Additionally, after following the proper 
procedures, it was determined in December 2008 that the 
Veteran's Social Security Administration (SSA) disability 
records were unavailable.  The Veteran was informed of such 
that same month and in January 2009 he submitted all SSA 
records in his possession.  Therefore, the Board concludes 
that VA has fulfilled its duty to assist the Veteran with 
obtaining his SSA records.  38 C.F.R. § 3.159(e).  

The Board acknowledges that the Veteran has not had VA 
examinations specifically for his claims for COPD, CAD, and 
defective visual acuity.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  The 
Board concludes an examination is not needed for the 
aforementioned claims because there is no persuasive evidence 
of in-service COPD or CAD or an injury, disease, or event 
that they could be associated to.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  Further, no persuasive 
evidence has been submitted to indicate that COPD, CAD, or 
defective visual acuity/cataract surgery is associated with 
an established event, injury, or disease in service or with 
another service connected disability.  Accordingly, it was 
not necessary to obtain a medical examination or medical 
opinion in order to decide the claims for service connection 
in this case.  38 C.F.R. § 3.159(c)(4)(i).  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claims for service connection.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
However, medical evidence of a current disability and nexus 
is not always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for COPD.  
The Veteran contends that his COPD began in 1955 when he was 
confined to the barracks for two weeks due to a respiratory 
infection/lung problems.  The Veteran's service treatment 
records are absent for complaints, treatment, findings, or 
diagnoses of pulmonary related problems.  In particular, on 
the March 1957 separation examination, his lungs and chest 
were found clinically normal.  A September 1954 chest x-ray 
was negative.  The Board observes that the Veteran marked 
"no" when asked if he ever had or had now asthma, shortness 
of breath, pain or pressure in his chest, chronic cough, and 
palpitation or pounding heart on the accompanying March 1957 
separation report of medical history.  Thus, there was no 
showing of a pulmonary problem during the Veteran's service.

The first post-service medical record is a June 1957 VA 
examination wherein the Veteran had a radiograph reflecting 
that his chest was normal.  During a June 1962 VA 
examination, the Veteran reported that he had pains in his 
chest at times.  A chest x-ray was normal.  Thereafter, the 
first diagnosis of COPD was in an August 1983 private 
treatment record of Dr. H.E.P.  A November 1988 private 
record from Dr. B.J.D. noted that the Veteran was a heavy 
smoker.  A March 2004 VA treatment record indicated that he 
was a smoker for 40-45 years until quitting in 2002.  As 
noted above, the first finding of COPD was in 1983, 
approximately 25 years after the Veteran's separation from 
service.   A prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 Thus, when appropriate, the Board may consider the absence 
of evidence when engaging in a fact finding role.  See Jordan 
v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In this regard, the Board finds it significant that despite 
the Veteran's current contentions first made in 2005 that he 
was confined to his barracks in 1955 for two weeks for a 
respiratory problem, there was no record of such and he 
marked "no" on his March 1957 separation report of medical 
history when asked if he had or ever had asthma, shortness of 
breath, pain or pressure in his chest, chronic cough, and 
palpitation or pounding heart, which are all 
respiratory/pulmonary related symptomatology.  Moreover, the 
Veteran did indicate that he had other non-related 
symptomatology such as foot trouble and lameness.  Further, 
chest x-rays taken in June 1957 and June 1962 were both 
negative.  Thus, in light of the facts that there were no in-
service pulmonary findings, the Veteran's denial of pulmonary 
complaints despite specifically being asked at the time of 
his separation from service although he reported having had 
or currently had some unrelated medical concerns, the absence 
of objective evidence of pulmonary findings shortly after 
service in 1957 and 1962, and the first diagnosis of COPD not 
until 1983, the Board finds it probative that it was not 
until more than 45 years after his separation from service 
that the Veteran first mentioned having a respiratory problem 
during service.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
(contemporaneous evidence can have greater probative value 
than inconsistent testimony provided by the claimant at a 
later date).  Thus, the more persuasive evidence indicates 
that the Veteran did not develop COPD until many years after 
his separation from service.  

Additionally, there is no persuasive evidence indicating an 
association between the Veteran's military service and COPD.  
Although the Veteran might sincerely believe that his COPD is 
related to service, he, as a layperson, is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In sum, 
there is no persuasive indication that the Veteran had a 
pulmonary related disorder during service or until many years 
thereafter.  As such, service connection for COPD must be 
denied.  38 C.F.R. § 3.303.  

2.  Entitlement to service connection for coronary artery 
disease (CAD), status post myocardial infarction and bypass 
surgery, to include as secondary to service-connected 
bilateral lower extremity venous varicosities.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for CAD, 
status post myocardial infarction and bypass surgery.  To the 
extent the Veteran contends that his CAD, status post 
myocardial infarction, or bypass surgery is related to 
service, his service treatment records are absent for 
complaints, treatment, findings, or diagnoses of CAD.  In 
particular, on his March 1957 separation examination, his 
heart was found to be clinically normal and he marked "no" 
on the accompanying separation examination when asked if he 
had or ever had pain or pressure in his chest; palpitation or 
pounding heart; or high or low blood pressure.  Thus, there 
was no showing of CAD, myocardial infarction, or bypass 
surgery during service.  

In fact, the first post-service findings of myocardial 
infarction/CAD were not until many years after the Veteran's 
separation from service.  November 1988 private treatment 
records from Dr. B.J.D. showed that the Veteran was diagnosed 
with anterior myocardial infarction and CAD and was noted to 
have no prior cardiac history but was a heavy smoker.  A 
March 2004 VA treatment entry indicated that he had coronary 
artery bypass graft surgery (CABG) in the 1990s, had a 
history of smoking for 40-45 years, and a family history of 
heart disease from his mother and father.  Thus, the evidence 
does not indicate that the Veteran had CAD, a myocardial 
infarction, or bypass surgery until more than 30 years after 
his separation from service.  

Rather, the Veteran contends that his CAD, status post 
myocardial infarction, and bypass surgery are related to his 
service-connected bilateral lower extremity venous 
varicosities.  However, there is no persuasive evidence 
indicating that CAD, status post myocardial infarction, or 
bypass surgery was either proximately caused by or 
proximately aggravated by service-connected bilateral lower 
extremity venous varicosities.  Although the Veteran might 
sincerely believe that his CAD, status post myocardial 
infarction, and bypass surgery are related to his service, 
he, as a layperson, is not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In sum, there is no 
persuasive indication that the Veteran had CAD, myocardial 
infarction, or bypass surgery during service or until many 
years thereafter.  Further, there is no persuasive evidence 
indicating that CAD, status post myocardial infarction, or 
bypass surgery is related to another service-connected 
disability.  38 C.F.R. § 3.310 (2006).  As such, service 
connection for CAD, status post myocardial infarction, and 
bypass surgery must be denied.  38 C.F.R. §§ 3.303, 3.310.  

3.  Entitlement to service connection for defective visual 
acuity, status post bilateral nuclear cataract extraction, to 
include as secondary to service-connected bilateral lower 
extremity venous varicosities.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
defective visual acuity, status post bilateral nuclear 
cataract extraction.  The Veteran asserts that he had a 
ruptured blood vessel behind his right eye, had several eye 
examinations, and received glasses during service in 
approximately 1955.  The service treatment records noted 
defective vision in both eyes (OU) on his March 1957 
separation examination and he marked that he had or currently 
had eye trouble on the accompanying medical history form.  
However, in addition to defective vision, there were no 
objective findings related to the Veteran's eyes during 
service.

During a June 1957 VA examination, the Veteran reported that 
he had difficulty with his eyes but was not seeking 
evaluation for compensation.  No findings were made related 
to his eyes.  A December 1996 private treatment entry from 
Dr. C revealed that the Veteran had mildly decreased vision 
over the past year.  He had a long history of right eye 
amblyopia from his astigmatism and cataract formation.  It 
was noted that right eye amblyopia means that his eye was 
developmentally weak from childhood.  Private treatment 
records from Dr. C dated in 1997 noted that he had cataract 
surgery on each eye.  An August 2005 VA treatment entry 
indicated that the Veteran denied visual changes or eye pain.

In sum, the forgoing indicates that the Veteran has decreased 
vision and had cataract surgery in 1997.  The Board notes 
that decreased visual acuity due to refractive error of the 
eye is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  Moreover, to 
the extent that the Veteran is contending that a ruptured 
blood vessel behind is right eye during service is related to 
his cataract surgery, there is no persuasive evidence 
indicating such.  Further, there is no persuasive evidence 
indicating that his decreased vision or cataract surgery was 
either proximately caused by or proximately aggravated by his 
service-connected bilateral lower extremity venous 
varicosities.  Although the Veteran might sincerely believe 
that his decreased visual acuity or cataract surgery is 
related to service or to his service-connected bilateral 
lower extremity venous varicosities, he, as a layperson, is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In sum, there is no persuasive indication that the 
Veteran's cataract surgery was related to his service.  
Further, there is no persuasive evidence indicating that his 
cataract surgery or decreased vision is related to another 
service-connected disability.  38 C.F.R. § 3.310 (2006).  As 
such, service connection for defective visual acuity, status 
post bilateral nuclear cataract extraction must be denied.  
38 C.F.R. §§ 3.303, 3.310.  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) is denied.

Entitlement to service connection for coronary artery disease 
(CAD), status post myocardial infarction and bypass surgery, 
to include as secondary to service-connected bilateral lower 
extremity venous varicosities, is denied.

Entitlement to service connection for defective visual 
acuity, status post bilateral nuclear cataract extraction, to 
include as secondary to service-connected bilateral lower 
extremity venous varicosities, is denied.


REMAND

4.  Entitlement to an increased disability rating for 
service-connected bilateral lower extremity venous 
varicosities, currently rated as 50 percent disabling.

5.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).

In a May 2005 statement, the Veteran stated that he wanted 
his disability rating for his service-connected bilateral 
lower extremity venous varicosities raised from 50 percent to 
100 percent.  In an October 2007 statement, the Veteran 
requested a 100 percent rating because he is unemployable.  
On his March 2008 Form 21-8940, the Veteran wrote that his 
vascular service-connected disability prevented him from 
securing or following any substantially gainful occupation.  
During the March 2008 VA examination wherein the Veteran's 
service-connected bilateral lower extremity venous 
varicosities were examined, the examiner stated that varicose 
veins required the use of narcotic pain medications.  The 
examiner also stated that the Veteran's varicose veins have 
prevented him from being able to pursue any type of 
employment, either physical or sedentary, for the past 
fifteen plus years.  

TDIU was denied in a July 2008 rating decision.  Although the 
Veteran did not appear to file a formal notice of 
disagreement with that decision, he continued to contend in 
statements submitted after that denial that he could not work 
due to his service-connected varicose veins.  His 
representative argues that a grant of TDIU is supported in 
the August 2009 informal hearing presentation.  Thus, despite 
the denial in July 2008, the Veteran is still contending that 
he is entitled to a total rating.  

The Board notes that total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).  It is the established policy of the VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  A total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  Thus, 
as reflected above, a veteran can receive a total rating 
under 38 C.F.R. 
§ 4.16(b) even though he does not meet the schedular 
requirements under 38 C.F.R. § 4.16(a).  

Moreover, a higher rating can be assigned when a service-
connected disability is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  For example, 
if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation as "governing norms," which include marked 
interference with employment and frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, a Veteran 
could also receive a higher rating pursuant to 38 C.F.R. § 
3.321(b)(1).  

As referenced above, the Veteran contends that he cannot work 
due to his service-connected varicose veins and the March 
2008 VA examiner stated that they have prevented him from 
being able to pursue any type of employment, either physical 
or sedentary, for over 15 years.  It is not clear from the 
context of the opinion whether the examiner was making this 
finding or merely recording the Veteran's assertions that he 
could not work.  There is no other medical evidence in 
addition to the Veteran and his buddies' statements that he 
cannot work due to his service-connected varicose veins.  
Moreover, a February 2008 record from the Social Security 
Administration (SSA) stated that the Veteran was in receipt 
of SSA disability benefits since November 1988.  
Unfortunately, a December 2008 formal finding of 
unavailability reflected that despite following all 
applicable procedures, the Veteran's SSA records could not be 
obtained.  Thus it is unclear why the Veteran was in receipt 
of SSA disability benefits as of 1988.  

As the record currently stands, there is unclear medical 
evidence from the March 2008 VA examiner regarding whether 
the Veteran is unemployable due to his service-connected 
varicose veins.  Further, despite the July 2008 denial of 
TDIU, the Veteran and his representative still continue to 
contend that he is entitled to a total rating based on his 
service-connected disability.  As stated in Rice v. Shinseki, 
22 Vet. App. 447 (2009), a claim for TDIU is not a separate 
claim for benefits but rather is an attempt to obtain an 
appropriate rating for a disability as part of an initial 
adjudication of a claim or as part of a claim for increased 
compensation.  As indicated in VAOGCPREC 6-96, when the issue 
of TDIU is raised in connection with a claim for an increased 
rating on appeal, the Board has jurisdiction of this issue.  
Therefore, because the Veteran is contending he cannot work 
due to his service-connected varicose veins which is on 
appeal, the Board has jurisdiction of the TDIU matter as 
well.  As it is unclear whether the Veteran is unemployable 
due to his service-connected varicose veins, a remand is 
necessary for an opinion.  Additionally, the Board concludes 
that another opinion regarding the Veteran's employability is 
necessary before it can reach a decision on the claim for an 
increased rating for varicose veins.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should seek clarification 
from the March 2008 VA examiner regarding 
whether she made a finding that the 
Veteran could not work due to his service-
connected varicose veins or was merely 
recording his contentions.  If this is not 
possible, the claims file should be so 
documented.

The March 2008 VA examiner, or if she is 
unavailable a new examiner, should address 
whether the Veteran is currently 
unemployable solely due to his service-
connected disability of bilateral lower 
extremity venous varicosities.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner should be 
requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the Veteran's 
service-connected bilateral lower 
extremity venous varicosities on his 
ability to engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected bilateral 
lower extremity venous varicosities alone 
is of such severity to result in 
unemployability.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner for review.

2.  When the development requested has 
been completed, the claims for an 
increased rating for service-connected 
bilateral lower extremity venous 
varicosities and TDIU should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


